STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                    FILED
EDDIE JINNIS,                                                                     March 30, 2017
                                                                              RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                  SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA

vs.)   No. 16-0309	 (BOR Appeal No. 2050862)
                   (Claim No. 2013013411)

SUMMIT ENVIRONMENTAL SERVICES, LLC,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Eddie Jinnis, by Patrick Maroney, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Summit Environmental Services, LLC,
by Alyssa Sloan, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated March 3, 2016, in
which the Board affirmed a September 22, 2015, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s November 7, 2014,
decision denying a request for authorization of a lumbar spine MRI. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        On August 6, 2012, Mr. Jinnis injured himself while attempting to escape a furnace fire.
He initially sought treatment in the emergency department of Norton Community Hospital where
he was diagnosed with second degree burns, a right wrist sprain, and a left knee injury. His claim
for workers’ compensation benefits was held compensable for overexertion/sudden strenuous
movement, second degree burns of the wrist, an unspecified lower leg injury, and an unspecified
sprain of the wrist. While in the emergency department, Mr. Jinnis completed a Report of Injury
in which he indicated that he sustained injuries to his knee and wrist, as well as burn injuries.
                                                1
Following his visit to the emergency department, Mr. Jinnis was treated at Woodland Urgent
Care for general complaints of pain, including back pain, chest pain, and knee pain.

        Mr. Jinnis sought follow-up care with Jiab Suleiman, D.O., who initially noted that Mr.
Jinnis complained of left knee pain. During an office visit that occurred on November 5, 2012,
Dr. Suleiman opined that Mr. Jinnis has fully healed and is not experiencing any further
problems. However, on June 9, 2014, Mr. Jinnis sought treatment with Dr. Suleiman for lower
back pain with radiation into his legs, which Mr. Jinnis attributed to the August 6, 2012, injury.
Dr. Suleiman diagnosed Mr. Jinnis with lumbago and recommended that Mr. Jinnis undergo a
lumbar spine MRI.

        On July 24, 2014, William Gonte, M.D., performed an independent medical evaluation.
Dr. Gonte noted that Mr. Jinnis complained of lower back pain. However, Dr. Gonte determined
that Mr. Jinnis had full range of motion in his lower back during the evaluation. On September
12, 2014, Syam Stoll, M.D., performed a records review and recommended denying Dr.
Suleiman’s request for authorization of a lumbar spine MRI. Dr. Stoll noted that in early 2013,
there was a four month gap during which Mr. Jinnis did not receive any medical treatment before
returning to Dr. Suleiman for an evaluation of chronic left knee pain on March 14, 2013. He
further noted that Mr. Jinnis followed up with Dr. Suleiman on June 9, 2014, with complaints of
radiating lower back pain. Dr. Stoll then opined that the medical evidence of record demonstrates
that Mr. Jinnis’s current complaints of lower back pain are unrelated to the compensable August
6, 2012, injury.

        On November 4, 2014, the StreetSelect Grievance Board issued a decision following the
claims administrator’s initial denial of the request for authorization of a lumbar spine MRI. The
Grievance Board found that Mr. Jinnis’s complaints of lower back pain did not begin until
approximately two years after the compensable injury. It then determined that the medical
evidence available for review does not support a finding that there is a relationship between the
compensable injury and Mr. Jinnis’s complaints of lower back pain. On November 7, 2014, the
claims administrator denied Dr. Suleiman’s request for authorization of a lumbar spine MRI
based upon Dr. Stoll’s records review. In its Order affirming the November 7, 2014, claims
administrator’s decision, the Office of Judges held that the requested lumbar spine MRI is not
medically related or reasonably required for the treatment of the compensable August 6, 2012,
injury. The Board of Review affirmed the reasoning and conclusions of the Office of Judges in
its decision dated March 3, 2016. On appeal, Mr. Jinnis asserts that the evidence of record clearly
demonstrated that the requested lumbar spine MRI is medically necessary and reasonably
required for the treatment of the compensable injury.

       The Office of Judges noted that Mr. Jinnis did not list his lower back as an injured body
part when completing the Report of Injury. Although the Office of Judges noted that Mr. Jinnis
complained of lower back pain on August 14, 2012, when seeking treatment at Woodland Urgent
Care, it found that he did not receive any treatment for his lower back or make any other



                                                2
complaints regarding his lower back until 2014.1 The Office of Judges then took note of Dr.
Stoll’s report following his records review in which he opined that the request for authorization
of a lumbar spine MRI should be denied. Finally, the Office of Judges concluded that Mr. Jinnis
has failed to demonstrate that the requested lumbar spine MRI is necessary for the treatment of
the compensable August 6, 2012, injury. We agree with the reasoning and conclusions of the
Office of Judges, as affirmed by the Board of Review.




1
 The Office of Judges erroneously lists the date of the Woodland Urgent Care treatment note as
August 14, 2014.
                                               3
        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.

ISSUED: March 30, 2017

CONCURRED IN BY:
Chief Justice Allen H. Loughry II
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker




                                                4